Citation Nr: 0613418	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for the psychiatric 
disorder of anxiety reaction with depressive features 
associated with neurodermatitis, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In July 2002, the RO denied the claim of entitlement to an 
increased rating for anxiety reaction with depressive 
features associated with neurodermatitis, currently rated 30 
percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2002, the veteran filed a claim of entitlement to an 
increased rating for the service-connected psychiatric 
disorder of generalized anxiety with associated 
neurodermatitis.  He maintains that his symptoms have 
increased in severity since his last VA examination.  It is 
his contention that the associated neurodermatitis of the 
face has significantly worsened and that there has been an 
increase in his medications.  In July 2002, the RO denied the 
claim of entitlement to an increased rating for anxiety 
reaction with depressive features associated with 
neurodermatitis and continued the 30 percent rating.  

A review of the claims file shows that the veteran's 
disability is evaluated under 38 C.F.R. § 4.118, Diagnostic 
Codes 9400-7813.  Diagnostic Code 9400 pertains to mental 
disorders and Diagnostic Code 7813 pertains to skin 
disorders.  

38 C.F.R. § 4.126(d) states that when a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominate (more 
disabling) aspect of the condition.  The agency of original 
jurisdiction should clearly explain what aspect of his 
service-connected condition represents the dominate aspect of 
his condition.  In other words, the veteran should be told 
whether the skin impairment or the psychiatric impairment 
represents the dominate aspect of his claim.

The Board also points out that effective August 30, 2002, VA 
revised portions of the criteria in the Schedule of Ratings 
that pertain to skin disorders.  See 67 Fed. Reg. 49,596 
(2002) (codified at 38 C.F.R. § 4.118).  Review of the claims 
file demonstrates that the RO did not consider evaluating the 
manifestations or symptomatology attributable to the service-
connected skin disorder of neurodermatitis under the either 
the old or the revised criteria.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to an increased rating 
for the psychiatric disorder of anxiety reaction with 
depressive features, but not with respect to the aspect of 
the claim pertaining to neurodermatitis.  He was also not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability in the event 
that a higher rating is assigned.  Therefore, this case must 
be remanded to provide the veteran with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

As a final note, the Board finds that after the 
aforementioned development is accomplished, and in order to 
properly evaluate the service-connected disability of anxiety 
reaction with depressive features associated with 
neurodermatitis, VA examinations should be arranged for the 
purpose of determining the current severity of the condition.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrected 
notice letter pertaining to the veteran's 
claim for an increased rating for an 
anxiety reaction with depressive features 
associated with neurodermatitis which is 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), and that 
includes the notice requirements as 
outlined in Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006).  The 
notice should include information 
regarding the effective date to be 
assigned in the event that a higher 
disability rating is granted.  

2.  Schedule the veteran for the 
appropriate VA psychiatric and skin 
examinations for the purpose of 
determining the current severity of the 
veteran's service-connected anxiety 
reaction with depressive features 
associated with neurodermatitis.  The 
veteran's claims file must be made 
available to and reviewed by the 
examining physician.  All appropriate 
tests and studies are to be performed.  
All medical findings are to be reported 
in detail.  

The psychiatrist should address the 
following:

a)  Identify all manifestations and 
symptomatology attributable to the 
service-connected psychiatric disorder of 
anxiety reaction with depressive 
features.  

b)  Discuss how the identified symptoms 
impairs the veteran socially and 
occupationally

c)  State whether the veteran has the 
following:

i.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name;

ii.  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or

iii.  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

iv.  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although  
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  

The dermatologist should address the 
following:

a) Identify all manifestations and 
symptomatology attributable to the 
service-connected skin disorder of 
neurodermatitis.  

b) The degree of any exfoliation, 
exudation, ulceration, itching, crusting 
or disfigurement.

c) The percentage of entire body, and 
also of exposed areas, affected.

d) Whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required, for 
how long a duration in a 12-month period, 
and whether the therapy is intermittent 
or constant.

3.  Provide the veteran with adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

4.  The RO should readjudicate this 
claim, clearly identifying the veteran's 
predominate disability (i.e. skin or 
psychiatric).  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, and a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal, including 
citations to the old and revised skin 
criteria.  The appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





